277 S.W.3d 303 (2009)
Yavis MALLET, Appellant,
v.
UNITED INSURANCE COMPANY OF AMERICA and Division of Employment Security, Respondents.
No. ED 91237.
Missouri Court of Appeals, Eastern District, Division Two.
February 3, 2009.
*304 Yavis L. Mallet, St. Louis, MO, for Appellant.
Ninion S. Riley, Division of Employment Security, Jefferson City, c/o Talx UCM Service, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Yavis L. Mallet (hereinafter "Claimant") appeals pro se from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission"), finding she was discharged for misconduct connected with her work and denying her unemployment compensation benefits. Claimant raises two issues on appeal, claiming the Commission erred in its application of the facts to her case.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the decision pursuant to Rule 84.16(b).